 1
 2
 3
 4
 5
 6
 7
 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    BARON KEITH JOHNNY HANSON, Jr.,                    No. 2:18-cv-1720-MCE-EFB P
12                       Plaintiff,
13           v.                                          ORDER
14    TOMMIE BOORE, Jr., et al.,
15                       Defendants.
16

17          Plaintiff, a civil detainee proceeding pro se, has filed this civil rights action seeking relief
18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to
19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
20          On September 14, 2018, the Court denied plaintiff’s application to proceed in forma
21   pauperis because plaintiff failed to show that he was unable to prepay the filing fee for this action,
22   and granted plaintiff thirty days within which to pay the $400 filing fee. ECF No. 14. Plaintiff
23   was warned that failure to pay the filing fee within thirty days would result in dismissal of this
24   action. Id. Plaintiff has not paid the filing fee or otherwise responded to the Court’s order.
25   ///
26   ///
27   ///
28
 1          Accordingly, IT IS HEREBY ORDERED that this action is dismissed, and the Clerk of
 2   the Court is directed to close this case.
 3          IT IS SO ORDERED.
 4   Dated: January 2, 2019
 5
 6
 7
 8
 9
10
11
12
13
14
15
16

17
18
19

20
21
22
23
24
25
26
27
28
                                                  2
